Citation Nr: 0533291	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-14 350A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Baltimore, Maryland RO that, among other things, denied an 
application to reopen previously denied claims of service 
connection for psychiatric disability claimed as depression, 
stomach disability, and vertigo.  

The veteran's application to reopen a claim of service 
connection for vertigo was granted in a Board action dated in 
December 2003.  Claims of whether new and material evidence 
had been received to reopen claims of service connection for 
dysmenorrhea with dysfunctional uterine bleeding, fibroid 
tumors and broad ligament myoma, psychiatric disability other 
than PTSD, stomach disability, and vaginal rash were remanded 
in order to ensure that the veteran was afforded the 
notification to which she was entitled under the Veterans 
Claims Assistance Act of 2000 (VCAA).  On remand the veteran 
was also to be given a VA examination in connection with her 
claim of service connection for vertigo.  

After the veteran was given notification of her rights under 
the VCAA, and given the VA examination ordered by the remand, 
and the RO issued a supplemental statement of the case (SSOC) 
in January 2005.  On receipt of the SSOC, the veteran 
submitted a VA From 9, Appeal to the Board of Veterans' 
Appeals, wherein she indicated that the only issue she wished 
to pursue on appeal was the claim of service connection for 
vertigo.  Accordingly, the only issue now before the Board is 
that of service connection for vertigo.  

(The Board also remanded for the RO to pursue any necessary 
additional development and to issue a Statement of the Case 
(SOC) in response to the veteran's notice of disagreement 
(NOD) with a March 1997 RO denial of entitlement to service 
connection for a gynecological condition resulting in a total 
hysterectomy, and entitlement to service connection for 
irritable bowel syndrome (IBS).  As this action was not 
completed on remand, these issues will be the subject of a 
remand that follows the decision below.)


FINDING OF FACT

The veteran does not have vertigo.


CONCLUSION OF LAW

The veteran does not have vertigo that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that she 
was seen in February 1983 for complaints of positive 
positional vertigo, which occurred with the head in dependent 
position.  The report of a neurological consultation the 
following week noted that the veteran had had an ear 
infection with fever, and found no neurological 
abnormalities.  An audiological consult found hearing within 
normal limits, and an ENT examination was also negative.  The 
veteran's SMRs show no other complaints of or treatment for 
vertigo.  

An August 1990 VA compensation examination made no mention of 
vertigo.  Private medical records for the period from 
November 1988 through May 1996 show no complaints of vertigo.  
Treatment notes from the VA Medical Center (VAMC) in Hampton, 
Virginia for the period September 2000 through October 2002 
show no evidence of vertigo.  An April 2000 Vet Center 
evaluation and a June 2001 VA psychiatric examination both 
noted a history of vertigo, but provided no details.

The veteran was afforded an examination in November 2004 in 
compliance with the Board's remand.  The examiner reviewed 
the record of in-service complaints of vertigo, and noted her 
account of a single post-service episode of vertigo in about 
1997, wherein she experienced a few seconds of spinning 
vertigo while driving her car.  The veteran reported to the 
examiner that she did not seek medical attention following 
the 1997 episode, and had had no related MRIs, CT scan, or 
EMG.  She denied any current vertigo.  She had no functional 
loss, and had no time lost from work related to vertigo.  

On examination, the examiner found both ears were normal and 
infection free.  Testing revealed no hearing loss.  The 
veteran related that she had had no issues with hearing loss, 
otalgia, or infections.  While she had had no recent vertigo, 
she related that she had occasional unsteadiness associated 
with quick changes in positioning.  The examiner determined 
that the veteran had no current symptoms consistent with 
vertigo, and that her condition of vertigo was resolved.  The 
examiner concluded that the veteran does not have vertigo, 
and that, in his medical opinion, "her diagnosed vertigo had 
no service relation."  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no medical evidence of a current disability.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (2005); 38 C.F.R. § 3.303.

The only evidence of record supportive of the veteran's claim 
that she has vertigo related to military service consists of 
the lay statements of the veteran herself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to, for 
example, describe the symptoms she experiences, she is not 
competent to provide medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim of service connection.  The 
veteran does not have vertigo that is traceable to disease or 
injury incurred in or aggravated during active military 
service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, and in follow-up notification dated in June 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content complying notice to 
which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to service connection for vertigo, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination during the pendency of her claim in order to 
develop the evidence necessary to pursue her service 
connection claim.  VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

As noted in the Introduction, the RO failed to comply with a 
remand order to pursue any necessary additional development 
and to issue a SOC in response to the veteran's timely NOD 
with the RO's March 1997 denial of entitlement to service 
connection for two other claimed disabilities.  In situations 
such as this, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240- 41 (1999).  The Court has also 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand order, 
and that the Secretary of Veterans Affairs has a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Given 
those pronouncements, and the fact that development sought by 
the Board in its December 2003 remand has not been completed, 
another remand is now required.  38 C.F.R. § 19.9 (2005).

Accordingly, the veteran's case is again REMANDED to the RO 
for the following actions:

The RO should re-examine the issues 
of entitlement to service connection 
for a gynecological condition 
resulting in a total hysterectomy 
and service connection for irritable 
bowel syndrome to determine whether 
additional development or review is 
warranted.  If no such action is 
required, or when it is completed, 
the RO should issue a SOC in 
accordance with 38 C.F.R. § 19.29 
(2005), unless each issue is either 
resolved by granting the benefit 
sought, or withdrawn by the veteran.  
If, and only if, the veteran files a 
timely substantive appeal should 
either issue be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


